Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
17, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-01064-CV

                         SAMUEL M AKO, Appellant

                                        V.

           ALIEF INDEPENDENT SCHOOL DISTRICT, Appellee

                   On Appeal from the 295th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2017-16617


                 MEMORANDUM                      OPINION

      This is an appeal from a judgment signed August 30, 2018. On December 28,
2018, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted and the appeal is dismissed.

                                  PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Spain